Exhibit 10

A. O. SMITH CORPORATION

INCENTIVE COMPENSATION AWARD AGREEMENT

FOR                                     

THIS AGREEMENT, made and entered into this              day of
                    by and between A. O. Smith Corporation (hereinafter called
the “Company”) and                     (hereinafter called “Executive”);

WITNESSETH :

WHEREAS, the Board of Directors of the Company has adopted the A. O. Smith
Combined Incentive Compensation Plan, as amended and restated                 ,
            (hereinafter called the “Plan”), which is administered by the
Personnel and Compensation Committee of the Board of Directors (hereinafter
called the “Committee”);

WHEREAS, the Executive, upon the terms and conditions herein set forth, will be
a participant for the fiscal year of the Company commencing
                        ,             (hereinafter called the “Plan Year”) under
the Plan, the terms and conditions of which Plan are incorporated herein by
reference; and

WHEREAS, this Agreement constitutes a separate contract such as is provided for
in the Plan.

NOW, THEREFORE, in consideration of the payments herein provided, and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

 

I. Awards. The Company, subject to the limitations of the Plan, shall provide
the Executive the following Awards subject to the conditions set forth in the
Plan.

 

  A. Restricted Stock Units (Phantom Stock)

 

  (i) The Executive is hereby awarded             Restricted Stock Units which
shall vest based on the financial performance of the Company. The Restricted
Stock Units shall vest on                     ,             if the average of
the Company’s annual return on equity (“ROE”) for calendar years
            through             (“Performance Period”) is equal to
            per cent (        %) or more. ROE for each calendar year in the
Performance Period shall be calculated by dividing the Company’s net earnings
for the calendar year by the average monthly stockholder equity during such
year. If the average of the ROE for the Performance Period is less than
            per cent (        %), then all Restricted Stock Units shall be
forfeited.

 

1



--------------------------------------------------------------------------------

  (ii) The calculation of ROE shall be adjusted by the Committee to account for
non-reoccurring factors, extraordinary gains or losses; changes in accounting
rules; acquisitions and divestures of more than $            ; stock issuances;
or stock dividends.

 

  (iii) If the Restricted Stock Units vest on                     ,
            the Executive will receive                     Shares of Company
common stock as soon as practicable after the vesting date. The Executive will
be subject to any tax withholding requirement at the time the Shares are issued
or the Restricted Stock Units are vested.

 

  (iv) The Executive will be credited with dividends on Restricted Stock Units
equivalent to the amount declared on the same number of actual shares of Company
stock. This credit arises with respect to cash dividends with a record date on
or after the date this Award is effective and on or before the vesting date. No
later than January 31st following each year in which a dividend equivalent is
credited, the amount of the dividend equivalents either will be credited to the
Executive’s Deferred Compensation Account in the Non-Qualified Deferred
Compensation Plan, or will be paid to the Executive in cash if the Executive has
no account under such plan. If the Executive’s base salary is paid in a currency
other than U.S. Dollars, any cash payment hereunder shall be converted to the
same currency as the Executive’s base salary using the exchange rate reported in
the Wall Street Journal on the business day immediately prior to the date of
payment.

 

  (v) Treatment of Restricted Stock Units upon termination:

 

  a. If the Executive ceases to be an employee of the Company and its Affiliates
prior to                     ,             by reason of death, Disability or
normal retirement (as defined in the A. O. Smith Retirement Plan for Salaried
Employees), the Executive shall be entitled to receive the Shares if the
Restricted Stock Units vest on                     ,             .

 

  b. If the Executive ceases to be an employee of the Company and its Affiliates
prior to                     ,             by reason of early retirement and has
attained age 57 and 10 years of service at the time of retirement, the Executive
shall be entitled to receive the Shares if the Restricted Stock Units vest on
                    ,             provided the Executive was participating in
the Plan on February 1, 2016 and was born on or before February 1, 1966. If the
Executive was not participating in the Plan on February 1, 2016 and/or was born
after February 1, 1966, the Executive shall be entitled to a pro-rata number of
Shares based on the period of the Executive’s employment during the three-year
vesting period if the Restricted Stock Units vest on                     ,
            .

 

2



--------------------------------------------------------------------------------

  c. If the Executive’s employment with the Company and its Affiliates is
terminated prior to                     ,             due to a “Qualifying
Termination” as that term is defined in the A. O. Smith Corporation Senior
Leadership Severance Plan, the Restricted Stock Units shall vest in accordance
with the provisions of that plan.

 

  d. If the Executive’s employment terminates for any other reason prior to
                    ,             then this Award shall terminate immediately on
the date of the Executive’s employment termination, and the Restricted Stock
Units and any credited cash dividend equivalent payments not yet paid shall be
forfeited.

 

  (vi) In the event of a “Change in Control” of the Company, as defined in the
A. O. Smith Corporation Senior Leadership Severance Plan, the Restricted Stock
Units shall be treated in accordance with the provisions of that plan.

 

  (vii) The Executive shall not be deemed for any purposes to be a stockholder
of the Company with respect to any of the Shares underlying the Restricted Stock
Units except to the extent that such Shares have been issued in settlement of
the Restricted Stock Units and stock certificates issued therefor.

 

  B. Stock Option

 

  (i) The Company grants the Executive a Non-Qualified Stock Option to purchase
from the Company an aggregate amount of             Shares of the common stock
of the Company, authorized and unissued or, at the discretion of the Company,
treasury stock if available.

 

  (ii) The price to be paid for the Shares upon exercise of this option shall be
            per Share which is equal to the average of the high and low sales
price of the Shares on the New York Stock Exchange on the grant date of
                    ,             (or on the immediately preceding trading day,
if the grant date was not a trading day).

 

  (iii) This option is exercisable as follows:

 

  a.             Shares become exercisable on                     .

 

  b.             Shares become exercisable on                     .

 

  c.             Shares become exercisable on                     .

 

3



--------------------------------------------------------------------------------

  (iv) The right to exercise the option expires on             . This option may
terminate prior to that date, however, as described in subsection (viii) below.

 

  (v) Except as provided below, this option may only be exercised by the
Executive while in the employ of the Company or its Affiliates.

 

  (vi) This option may be exercised by the Executive through notice to the
Company or its authorized administrator specifying the number of Shares in
respect to which this option is being exercised, accompanied by payment for such
Shares or through a cashless exercise as may be authorized by the Company.

 

  (vii) During the life of the Executive, this option may be exercised only by
the Executive.

 

  (viii) This option shall be subject to the following events and shall be
disposed of, or acted upon, in the manner set forth below:

 

  a. If the Executive ceases to be an employee of the Company and its Affiliates
by reason of Disability or Retirement, then this option shall terminate at the
earlier of five (5) years from the date of termination of employment or
                    ,             .

 

  b. If the Executive ceases to be an employee of the Company and its Affiliates
by reason of death then this option shall terminate at the earlier of one
(1) year from the date of death or                     ,             .

 

  c. If the Executive ceases to be an employee of the Company and its Affiliates
as a result of a “Qualifying Termination”, as that term is defined in the A. O.
Smith Corporation Senior Leadership Severance Plan, then this option shall be
treated in accordance with the terms of that plan.

 

  d. If the Executive’s employment is terminated by the Company or its
Affiliates for “Cause”, as that term is defined in the A. O. Smith Corporation
Senior Leadership Severance Plan, then this option shall terminate immediately
upon such termination of employment.

 

  e.

If the Executive ceases to be an employee of the Company and its Affiliates due
to an involuntary termination without “Cause” that is not a “Qualifying
Termination,” as such terms are defined in the A.O. Smith Corporation Senior
Leadership Severance Plan, then (i) the portion of this option that is not
vested as of

 

4



--------------------------------------------------------------------------------

  the date of such termination shall terminate immediately upon such termination
of employment, and (ii) the portion of the option that is vested as of the date
of such termination of employment shall terminate the earlier of thirty
(30) days from the date of such involuntary termination or             ,
            . Notwithstanding the above, if there is a “no trade window” in
effect on the date of the Executive’s termination, the thirty (30) day period to
exercise this option shall run from the date the “no trade window” expires.

 

  f. If the Executive ceases to be an employee of the Company and its Affiliates
due to a voluntary resignation that is not a Qualifying Termination as defined
in the A. O. Smith Corporation Senior Leadership Severance Plan, then (i) the
portion of this option that is not vested as of the date of such termination
shall terminate immediately upon such termination of employment, and (ii) the
portion of the option that is vested as of the date of such termination of
employment shall terminate the earlier of ninety (90) days from the date of such
voluntary termination or             ,             . Notwithstanding the above,
if there is a “no trade window” in effect on the date of the Executive’s
termination, the ninety (90) day period to exercise this option shall run from
the date the “no trade window” expires.

 

  g. In the event of a “Change in Control” of the Company, as defined in the A.
O. Smith Corporation Senior Leadership Severance Plan, this option shall be
treated in accordance with the provisions of that plan.

 

  (ix) The Executive agrees on behalf of the Executive, and the heirs, legatees,
and legal representatives of the Executive, with respect to all Shares (or any
Shares of the Company’s Common Stock issued pursuant to a stock dividend or
stock split thereon or any securities issued in lieu thereof or in substitution
or exchange therefor), that Executive, and the heirs, legatees, and legal
representatives of Executive, will comply with such restrictions as may be
necessary to satisfy the requirements of the Securities Act of 1933.

 

  (x) The Executive shall not be deemed for any purposes to be a stockholder of
the Company with respect to any of the Shares underlying this option except to
the extent that this option shall have been exercised with respect thereto and a
stock certificate issued therefor.

 

  (xi) The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock of, or affecting the common stock of, the Company or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
part of its assets or business, or any other Corporate act or proceeding,
whether of a similar character or otherwise.

 

5



--------------------------------------------------------------------------------

  C. Performance Award

 

  (i) The Executive is hereby awarded             Performance Units with a value
of $            per unit at the payment date. The Executive shall earn a
percentage of the Performance Unit award upon achievement of a Performance Goal
based on the Return on Invested Capital (“ROIC”) as a percentage of the cost of
capital during the period January 1,             through December 31,
            . ROIC is calculated by taking net income before after-tax cost of
interest divided by total capital. The Performance Goal is calculated as
follows:

 

ROIC as % of cost of capital =   

Average ROIC during January 1,             

through December 31,            

      Year End              Cost of Capital   

 

Performance Goal

  

Percentage of

Performance Units Earned

Less than       %

       0%

      %

     50%

      %

   100%

      % or more

   200%

Percentage earned will be interpolated between points on the table.

 

  (ii) Performance awards which have been earned shall be paid in cash to the
Executive no later than March 1,                 ,             . If the
Executive’s base salary is paid in a currency other than U.S. Dollars, any
payment earned shall be converted to the same currency as the Executive’s base
salary using the exchange rate reported in the Wall Street Journal on the
business day immediately prior to the date of payment.

 

  (iii) Performance Goals shall be adjusted by the Committee to account for
non-reoccurring factors, extraordinary gains or losses; changes in accounting
rules; acquisitions and divestures of more than $            ; stock issuances;
or stock dividends.

 

  (iv)

If the Executive ceases to be an employee of the Company and its Affiliates
prior to December 31,             by reason of death, Disability, or

 

6



--------------------------------------------------------------------------------

  Retirement and has been employed by the Company or an Affiliate for at least
twelve full months during the             year performance period, the Executive
or his or her beneficiary shall be entitled to receive a pro-rata portion of the
Award based on the period of the Executive’s employment during the three-year
performance period and based on actual performance measured at the end of the
three-year performance period. Payment of the pro-rata portion will be made by
no later than March 1,             . If the Executive ceases to be an employee
of the Company as a result of a “Qualifying Termination”, as that term is
defined in the A. O. Smith Corporation Senior Leadership Severance Plan, then
this Performance Award shall be treated in accordance with the terms of that
plan. If the Executive’s employment with the Company shall be terminated prior
to December 31,             for any other reason, no Award shall be payable.

 

  (v) In the event of a “Change in Control” of the Company, as defined in the A.
O. Smith Corporation Senior Leadership Severance Plan, this Award shall be
treated in accordance with the provisions of that plan.

 

  D. Annual Incentive Compensation

 

  (i) The amount of the Executive’s annual incentive compensation shall be based
on the achievement of the performance goal(s) established for             . The
Committee shall determine the amount of the annual incentive compensation that
may be earned, as well as the performance goals(s) that must be achieved. The
potential incentive payout amount and the performance goal(s) will be
communicated to the Executive by the Company. Annual incentive compensation, if
earned, shall be paid in cash no later than March 1,             . If the
Executive’s base salary is paid in a currency other than U.S. Dollars, any cash
payment hereunder shall be converted to the same currency as the Executive’s
base salary using the exchange rate reported in the Wall Street Journal on the
business day immediately prior to the date of payment.

 

  (ii) The calculation of the performance goal(s) shall be adjusted by the
Committee to account for non-reoccurring factors, extraordinary gains or losses;
changes in accounting rules; acquisitions and divestures of more than
$            ; stock issuances; or stock dividends.

 

  (iii) If the Executive ceases to be an employee of the Company prior to
December 31,             by reason of death, Disability, or Retirement, the
Executive or his or her beneficiary shall be entitled to receive a pro-rata
portion of the annual incentive compensation based on the period of time the
Executive was employed during             and based on actual performance
measured at the end of the annual performance period. Payment of the pro-rata
portion will be made by no later than March 1,             . If the Executive’s
employment with the Company shall be terminated prior to December 31,
            for any other reason, no annual incentive compensation shall be paid
except as may be provided in the A. O. Smith Corporation Senior Leadership
Severance Plan.

 

7



--------------------------------------------------------------------------------

II. Beneficiary. In accordance with the Plan, the Executive, by completing,
signing and returning to the Company a “Designation of Beneficiary,” shall have
the right to designate a beneficiary to receive any payment of any Award
(deferred or otherwise) and/or to exercise the option, remaining unpaid and/or
unexercised at Executive’s death, all in the manner and to the extent set forth
in this Agreement. The designation may be changed at any time by written notice
delivered to the Company. If no Designation of Beneficiary is made, any Award
remaining unpaid or unexercised, in whole or in part, at the time of death of
the Executive, shall be paid to, or may be exercised by, his legal
representative. The Executive cannot otherwise transfer any Award.

 

III. Withholding. As to any payment of Shares or cash credited or paid pursuant
to this agreement, the Committee may require that the Executive or his or her
personal representative, as the case may be, agree to any procedure necessary to
enable the Company to make adequate income tax withholdings.

 

IV. Nonassignability. Neither Executive nor any of his or her beneficiaries
shall have any right or power to alienate, anticipate, commute, pledge, encumber
or assign any right to receive any amount which hereafter may become or at any
time be due hereunder, and no attempt to effect any such alienation,
anticipation, commutation, pledge, encumbrance or assignment will be recognized,
honored or accepted by the Company.

 

V. Forfeiture. So long as any portion of any Award (including amounts deferred),
remains unpaid or undistributed, the Executive’s right to receive such amount
shall be forfeited if the Executive at any time during or after his or her
employment with the Company shall do any act, or engage directly or indirectly
(whether as owner, partner, officer, employee or otherwise) in the operation or
management of any business which, in the judgment of the Company, is detrimental
to or in competition with the Company or any of its subsidiaries or affiliates.

 

VI.

Clawback. The Company may in its sole discretion and as allowed by law recoup
amounts paid to the Executive under this Award Agreement in the event of (a) a
financial restatement of the Company’s previously issued financial statements as
a result of errors, omission, fraud, or noncompliance with any financial
reporting requirement under the securities laws, or (b) any conduct by
Executive, or concerning which Executive has direct knowledge, that is
materially adverse to the Company (such conduct to include conduct that in the
reasonable opinion of the Company: (i) warrants or could warrant the Executive’s
dismissal; or (ii) is a violation of the Company’s Guiding Principles, or any
law, regulation or listing standard (collectively, “Violation”), whether or not
such Violation results in criminal prosecution or sanctions against Executive or
the Company, and whether or not the Company learns of such Violation before or
after the Executive’s termination of employment). In such circumstances, the
Committee shall review the facts and circumstances underlying the restatement or
Violation After this review, if it is determined that an Award amount was based
on the achievement of certain financial

 

8



--------------------------------------------------------------------------------

  results that were the subject of a restatement, or that the Violation
subjected the Company to financial, reputational or other harm, the Committee
may, in its discretion, require the Executive to reimburse the Company for all
or a portion of any Award actually paid to the Executive or, if such Award has
been deferred into the Non-Qualified Deferred Compensation Plan, forfeit the
Award so deferred. In each such instance, the Company may forfeit (to the extent
deferred) or seek to recover (to the extent paid) the amount by which the
Executive’s Award amount exceeded the lower amount, if any, that would have been
made based on the restated financial results or the amount that, in the
Company’s sole discretion, the Company was harmed by such Violation. However,
the Company will not seek such recovery where the payment occurred more than
three years prior to the date the Company is required to prepare the applicable
restatement. The Company will determine, in its sole discretion (but subject to
the direction of the Committee), the method for obtaining reimbursement from the
Executive. The Company may forfeit and/or recoup amounts paid in respect of an
Award regardless of whether the Executive is still employed by the Company or an
affiliate on the date forfeiture and/or reimbursement is required. Forfeiture of
or recoupment of amounts paid in respect of an Award does not limit any other
remedies that the Company may have.

 

VII. Defined Terms; Agreement. Except as otherwise specifically defined in this
Award Agreement, the terms used in this Award Agreement shall have the same
meaning as the terms defined in the Plan. By signing below, the Executive
indicates his or her agreement to the terms of this Award Agreement and the
Plan, that he or she has read this Award Agreement and the Plan, and that he or
she understands that in the event of any inconsistency between the terms of this
Agreement and the Plan, the terms of the Plan shall control.

 

VIII. Employment. As required by Section 6 of the Plan, Executive agrees to
remain in the employ of the Company for a period of at least twelve (12) months,
commencing on the first day of the month in which the Awards described in this
Award Agreement are granted, or until Executive’s earlier Retirement, at the
pleasure of the Company. This Award Agreement does not, however, confer upon
Executive any right to continue in employment, nor shall it, except during the
period specified in the preceding sentence, restrict Executive’s right to
terminate employment at any time.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Executive has hereunto affixed his hand and
seal, the day and year first above written.

 

A. O. SMITH CORPORATION Ajita G. Rajendra Chairman, President and Chief
Executive Officer By:  

 

 

9